TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00705-CV


In re Daniel Atwater




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY


O R D E R

PER CURIAM
		Relator Daniel Atwater has filed a petition for writ of mandamus and a motion for
temporary relief pending disposition of his mandamus petition.  We grant the motion for temporary
relief, pending further orders of this Court, to the extent of staying the trial court's order for genetic
testing dated November 14, 2011.  We request that real parties in interest file a response to the
mandamus petition no later than November 30, 2011.  The real parties in interest may also address,
in either their mandamus response or a separate, earlier filing, the advisability of our continuing the
temporary relief pending our resolution of the mandamus petition.
		It is ordered November 17, 2011.

Before Justices Pemberton, Rose and Goodwin